VENTERS, J.,
dissenting:
I respectfully dissent because the Majority’s rationale for allowing joinder of the two rape charges is unsound. Not only does the Majority improperly analyze the prejudicial effect of joinder, but it also misapplies the modus operandi theory to allow as evidence of other bad acts under KRE 404(b), two allegations of rape, each one admitted into evidence as proof that the other occurred.
I. THE MAJORITY OPINION FAILS TO FULLY CONSIDER THE PREJUDICIAL EFFECT OF JOIN-DER IN THIS CASE
First, quoting from Rearick v. Commonwealth, 858 S.W.2d 185 (Ky.1993), the Majority recognizes that “the extent to which one offense is admissible in the trial of the other” is a “substantial factor” in identifying whether a joint trial is prejudicial. I agree with that. However, upon reaching its conclusion that each rape allegation would be admissible in a separate trial of the other, the Majority’s analysis ends. No further consideration of possible prejudice was made. Rearick should be the beginning of the analysis, not the end of it. As a result, what was once just a “substantial factor” in “identifying” prejudice (or the lack thereof), is now an irrebuttable presumption that no prejudice exists. That holding short-circuits the analysis. I see nothing to indicate that the trial court or the Majority has overtly considered the prejudicial effect of this joinder.
The Majority tacitly rewrites Rearick and errs by stating that “KRE 404(b) controls the admission of a defendant’s prior bad acts into evidence at trial.” (emphasis added). KRE 404(b) may permit the admission of certain evidence, but not all such evidence actually gains admission at trial. Even admissible evidence must be “excluded if its probative value is substantially outweighed by the danger of undue prejudice.” KRE 408. We cannot properly evade the fairness analysis that must be undertaken, ipcluding whether the otherwise admissible evidence should be excluded because of unfair prejudice.
Upon a full analysis of the prejudicial effect of joinder, I am in agreement with Justice Cunningham that joinder should not have been allowed. But my dissent is also grounded upon a more fundamental base: the Majority’s distortion of the “mo-dus operandi ” exception to allow the introduction of other bad acts under KRE 404(b).
II. DISTORTION OF THE “MODUS OPERANDI” EXCEPTION TO KRE 404(B)
The Majority justifies the joinder of Karen’s allegation of rape and Jennifer’s allegation of rape into one trial on the grounds that, if tried separately, each of the alleged rapes would have been admissible as evidence in the trial of the other. That proposition is based upon two flaws. First is the flawed conception that KRE 404(b) allows the admission of “modus op-erandi ” evidence to “prove the corpus de-licti, ie. that the offense, in fact, occurred.” Second is the flawed logic of the argument that Karen’s accusation makes Jennifer’s allegation more believable, and in turn, Jennifer’s accusation makes Kar*93en’s allegation more believable. It is one thing to prove an unknown allegation by its similarity to one that has been proven or is not in dispute. But here, each unproven allegation — the alleged rape of Jennifer and the alleged rape of Karen — is allowed to serve as the “strikingly similar” act that proves the other.
C. The fallacy of “modus operandi to prove corpus delicti ”
KRE 404(b) and its ancient common law ancestor prohibit admission of evidence of other crimes, wrongs, or acts to prove the character of the accused to show action in conformity therewith. The so-called “mo-dus operandi to prove corpus delicti ” exception to KRE 404(b) permits precisely the kind of faulty evidence that the traditional rule and KRE 404 were devised to prevent. A concise statement of the traditional rule of evidence relating to the admission of evidence of other crimes and bad acts that developed in the common law may be found in Romes v. Commonwealth, 164 Ky. 334, 175 S.W. 669, 670-71 (1915):
Indeed, the rule that evidence of other crimes is not competent, except in a few cases, obtains everywhere. It has received the approval of all courts and all judges, and is so manifestly correct that it needs no argument to sustain it. Every person who is put upon his trial for an offense selected by the commonwealth has the right to assume that he will be tried for the particular offense charged against him, and that his rights will not be prejudiced by evidence of other independent and disconnected acts of wrongdoing, for each of which he may be compelled to answer in a prosecution instituted for that purpose. There are, however, a few exceptions to this general rule applicable to cases in which it is necessary to establish identity, or guilty knowledge, or intent, or motive for the commission of the crime under trial, or when other offenses are so interwoven with the one being tried that they cannot well be separated from it in the introduction of relevant and competent testimony, or when the independent offense was perpetrated to conceal the crime for which the accused is on trial.
(emphasis added) (citation omitted); see also Music v. Commonwealth, 186 Ky. 45, 216 S.W. 116, 119 (1919) (“The general rule existing without exception in criminal practice, is that evidence of other crimes is competent to show identity, guilty knowledge, intent, or motive, and the evidence may also be admitted where the offense charged is so interwoven with other offenses that they cannot be separated.”). It is readily apparent that these articulations of the rule are virtually identical to KRE 404(b). Chumbler v. Commonwealth, 905 S.W.2d 488, 494 (Ky.1995) provides a clear, modern statement of the rule after the adoption of the Kentucky Rules of Evidence.99
The so-called “modus operandi to prove corpus delicti” exception is a relatively recent addendum to the traditional rule. Stripped of its Latin obfuscation, this modern deviation of the rule is simply another way of saying, “We know that what happened was a crime because the defendant did the same kind of thing before.” It presumes that we can show that this act was a rape (and not consensual sex) because the defendant has established a pro*94pensity to rape; ie., he is the kind of person who commits rape. That concept runs contrary to the whole purpose and thrust of KRE 404.
To be clear, “modus operandi,” when properly applied, retains an important place in 404(b) analysis, just as we recently explained in Graves v. Commonwealth, 384 S.W.3d 144, 149 (Ky.2012). But its proper application is contingent upon its ability to establish a logical connection between a known evidentiary fact and the unknown fact to be proven other than its tendency to show a character trait or propensity to commit certain kinds of acts. For example, when modus operandi evidence is used to prove the identity of an unknown perpetrator, its probative value is drawn from the sound proposition that “one can reasonably infer that two ‘strikingly similar’ crimes were probably committed by the same person. That means that the identity of an unknown perpetrator can be inferred by the striking similarity between his crime and a different crime committed by a known perpetrator.” Id. at 150.
But when a prior crime is used “to prove the corpus delicti,” the probative value of the modus operandi evidence is derived solely from the presumption that the unproven accusation of crime must be true because we know that the accused person had done it before. He must be guilty because he has a propensity for conduct of this nature. The prior, or “other,” bad act is relevant only because it reveals the actor’s propensity to commit such acts. It serves no “other purpose,” as provided for in KRE 404(b). Therefore, it falls outside of the exceptions provided by KRE 404 and lands squarely within its prohibition.
Our use of the so-called “modus operan-di to prove corpus delicti” exception to KRE 404(b) is an unsound departure from the traditional rule of evidence and is contrary to language of KRE 404. I respectfully submit that we should reject its further use.
D. The fallacy of using one allegation of crime to prove the truth of another
Even when I set aside my disapproval of the “modus operandi” to prove corpus delicti ’ theory, I must protest its use here because of the way it is applied. In any application,' modus operandi evidence draws it persuasive force, its relevance, from the reasonable inference that two similar consequences arose from a common cause. We infer the cause of an unknown event from our knowledge of a similar event whose cause we know.100 Our conclusion about the unknown event is credible only because it was based upon a known premise. In this case, however, we have no known premise upon which to base our conclusion. We begin the process with two unproven allegations, one by Jennifer and-one by Karen, and let each one serve as the premise that proves the other. This is a distortion of the sound logical underpinning upon which the “modus operandi ” principle properly operates.
When modus operandi evidence is used, for example, to prove the identity of an arsonist, we have a defendant who denies that he set the building on fire but, ordinarily, does not or cannot refute the fact *95that a building was burned. The defendant’s known record for committing similar arsons may establish that he committed the arson in question.
A similar form of deductive reasoning cannot be constructed when “modus oper-andi ” is used to prove the “corpus de-licti ” and there is no clearly established or undisputed pattern of conduct by which to judge the unproven allegation. Newcomb has no established record of “strikingly similar” acts by which we can judge his guilt on Jennifer’s allegation. Instead, we compare it to the unproven allegation of Karen. Likewise, there is no established conduct of Newcomb to prove his guilt as to Karen’s allegation, so we compare it to the allegation that Jennifer made. In this case we are not, as it may appear at a glance, allowing one party to prove an allegation of crime against one victim by offering evidence that Newcomb had committed a strikingly similar crime on a different occasion. We do not have for our comparison a “strikingly similar” prior act. Instead, we have two strikingly similar allegations.
We are allowing as “modus operandi ” evidence, each allegation to be the “strikingly similar” act that tends to prove the truth of the other. Each allegation thus becomes one of the cards, each pitched against the other, in a house of cards built to support two convictions.
III. CONCLUSION
In summary, I dissent because the Majority opinion is based upon an unsound application of the “modus operandi to prove corpus delicti ” theory, which is itself an unsound exception to KRE 404 that we should discard. Additionally, I dissent because, instead of examining the actual prejudice, or lack thereof, that arose from joining the two charges, the Majority has elevated the ruling in Rearick to the status of an irrebuttable presumption that there is no prejudice by joinder of the charges, thereby writing KRE 403 right out of the analysis.
CUNNINGHAM, J., joins.

. Chumhler says: "Evidence of other crimes or wrongful acts may be introduced as an exception to the rule to show proof of motive, opportunity, intent, plan, knowledge, identity, or absence of mistake or accident. KRE 404(b)(1). To be admissible under any of these exceptions, the acts must be relevant for some purpose other than to prove criminal predisposition; sufficiently probative to warrant introduction; and the probative value must outweigh the potential for undue prejudice to the accused.” Id. at 494.


. In Graves, we stated it this way: “The relevance of modus operandi evidence is based upon the simple logical precept that begins with this premise: One can reasonably infer that two strikingly similar crimes were probably committed by the same person. That means that the identity of an unknown perpetrator can be inferred by the striking similarity between his crime and a different crime committed by a known perpetrator. Therefore, if we know the identity of the person who committed one of the crimes, we can infer that that person committed the other strikingly similar crime.” 384 S.W.3d at 150.